Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The effective filing date is 9-19-17. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.:   JP2014046867A to Tanaka that was filed in 2012 (hereinafter “Tanaka”) and in view of Japanese Patent Pub. No.: JP 2009-298380 A to Hashimoto. 

    PNG
    media_image1.png
    565
    507
    media_image1.png
    Greyscale
Tanaka discloses “…1. (Original) A switch device, comprising:
a switch part that is installed on a steering wheel of a vehicle and that comprises an operation knob and  (see claims 1-8 where the steering wheel includes a first and a second input device on the steering wheel that is a curved shaped, and that can provide a vibration in response to the first and the second operations) 
    PNG
    media_image2.png
    651
    1060
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    561
    595
    media_image3.png
    Greyscale

Tanaka is silent but Hashimoto teaches “a switch part.(10)…an electromagnetic element for detecting an operation on the operation knob and… wherein the control unit controls the electromagnetic element to … “  (see push switch 20 that include a electrical contact and magnetic element 20 and 24; The electric contact type push switch 20 may be replaced with a proximity switch using a magnetic sensor or the like. In other words, any device that can detect the displacement of the sensor unit 24 may be used.
In the steering wheel 71, a plurality of steering switches 1 may be provided. The arrangement of each steering switch 1 is adjusted as appropriate.
In the above embodiment, the steering switch 1 is provided on the driver-side surface of the steering wheel 71, but may be provided on the back side.
-The number of the touch sensors 10 which comprise the single sensor unit 24 can be changed suitably.
The plurality of touch sensors 10 are arranged in a straight line, but may be arranged in a curved shape such as an arc.
In the above embodiment, a plurality of capacitive touch sensors 10 are provided in the sensor unit 24. However, the present invention is not limited to this, and the following may be used. In other words, with a single touch sensor, the touch detection range of the single sensor is divided into a plurality of areas so as to have a virtually constant area. The touch sensor outputs a detection signal indicating which area is touched in what combination among the divided areas, and the determination unit 30 determines a control target based on the signal. Note that the touch sensor 10 employs a capacitance method here, but other methods such as a resistive film method, a vibration detection method, etc. can be used as long as the touched region and combination can be detected by one touch sensor. An infrared system or the like may be used.
  In the above embodiment, one finger is detected by one touch sensor 10, but the present invention is not limited to this, and a plurality of touch sensors 10 may detect one finger. In this case, the size, arrangement, detectable range, etc. of each touch sensor 10 are changed according to the product specifications.) 
Tanaka discloses “…causing a vibration of the operation knob; and  (see piezo electric device in the first vibration unit 110 and a second vibration unit 212)
a control unit that makes the operation knob vibrate, … vibrate under a predetermined condition so that vibration is transmitted to a hand of an occupant holding the steering wheel.(see vibration control units; The first vibration control unit 209 controls the vibration of the first vibration unit 210 according to the control by the control unit 201. For example, the first vibration control unit 209 applies a predetermined pattern of voltage to the first vibration unit 210 in accordance with control by the control unit 201.
  The first vibration unit 210 is configured integrally with the first input unit 110a, and includes, for example, a piezoelectric element (piezo). The first vibration unit 210 may be configured by a motor or the like. The first vibration unit 210 vibrates in accordance with a predetermined pattern voltage applied by the first vibration control unit 209. As the first vibrating unit 210 vibrates, the first input unit 110a vibrates.
  The second vibration control unit 211 controls the vibration of the second vibration unit 212 according to the control by the control unit 201. For example, the second vibration control unit 211 applies a voltage having a predetermined pattern to the second vibration unit 212 in accordance with control by the control unit 201.
  The 2nd vibration part 212 is comprised integrally with the 2nd input part 110b, for example, consists of a piezoelectric element (piezo). The second vibration unit 212 may be configured by a motor or the like. The second vibration unit 212 vibrates according to a predetermined pattern voltage applied by the second vibration control unit 211. When the second vibration unit 212 vibrates, the second input unit 110b vibrates. Note that the first vibration control unit 209 and the second vibration control unit 211 may have a common configuration.
  The shape and the like of the input unit 110 are as described above. When an operation is performed on the input unit 110, an operation signal corresponding to the operation is generated, and the generated operation signal is supplied to the control unit 201.) 
            It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Hashimoto with the disclosure of TANAKA since Hashimoto teaches that a steering wheel (71 in FIG. 2) can be provided with an electro-magnetic push switch (10a-10d in FIG. 2 and in FIG. 7 element 10a-10d and transmission 22 to element 20-25) on the steering wheel. The push switch has a bias such that the push switch returns to the original off position and can only be depressed with a predetermined force from the user.  When depressed an operation signal is provided however when it is touched no inadvertent signal can be provided since the minor touches will not register. This provides increases safety since the inadvertent touches are not registered as an input while a light touch can be provided as an input to the second capacitive sensor above in FIG. 7.  See paragraph 1-11 of Hashimoto.

    PNG
    media_image4.png
    592
    600
    media_image4.png
    Greyscale

Tanaka is silent but Hashimoto teaches “…2. (Original) The switch device according to claim 1, wherein the operation knob comprises a plate-shaped panel and is arranged to be flush with a surface of the steering wheel”. (See FIG. 2, where the electromagnetic switch 73 is flush on the steering wheel surface with buttons 10-A to D). 
            It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Hashimoto with the disclosure of TANAKA since Hashimoto teaches that a steering wheel (71 in FIG. 2) can be provided with an electro-magnetic push switch (10a-10d in FIG. 2 and in FIG. 7 element 10a-10d and transmission 22 to element 20-25) on the steering wheel. The push switch has a bias such that the push switch returns to the original off position and can only be depressed with a predetermined force from the user.  When depressed an operation signal is provided however when it is touched no inadvertent signal can be provided since the minor touches will not register. This provides increases safety since the inadvertent touches are not registered as an input while a light touch can be provided as an input to the second capacitive sensor above in FIG. 7.  See paragraph 1-11 of Hashimoto.

    PNG
    media_image5.png
    643
    1231
    media_image5.png
    Greyscale

Tanaka is silent but Hashimoto teaches “…3. (Currently amended) The switch device according to claim 1 et2, wherein the operation knob is connected to the electromagnetic element via a transmission member.  (see FIG. 4 where the electro magnetic element 20 is provided via a transmission member and FIG. 7 element 22, 28 and 25)”.
            It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Hashimoto with the disclosure of TANAKA since Hashimoto teaches that a steering wheel (71 in FIG. 2) can be provided with an electro-magnetic push switch (10a-10d in FIG. 2 and in FIG. 7 element 10a-10d and transmission 22 to element 20-25) on the steering wheel. The push switch has a bias such that the push switch returns to the original off position and can only be depressed with a predetermined force from the user.  When depressed an operation signal is provided however when it is touched no inadvertent signal can be provided since the minor touches will not register. This provides increases safety since the inadvertent touches are not registered as an input while a light touch can be provided as an input to the second capacitive sensor above in FIG. 7.  See paragraph 1-11 of Hashimoto.

Claims 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.:   JP2014046867A to Tanaka that was filed in 2012 (hereinafter “Tanaka”) and in view of Japanese Patent Pub. No.: JP 2009-298380 A to Hashimoto and in view of Japanese Patent Pub. No.: JP 3781132 B2. 
The ‘132 publication teaches “…4. (Original) The switch device according to claim 3, wherein the transmission member comprises a columnar body comprising an elastic body”.  (see paragraph 67). 
            It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of the ‘132 with the disclosure of TANAKA since the ‘132 teaches that a button can include a rubber element that is arranged in a column shaped body to keep the device lightweight and inexpensive and this is a simple substation of known elements according to their established functions. In addition, a portion to which the vibration generating device is attached (for example, the front cover portion) is connected to the launch operation device base portion (fixed portion) by an elastic member such as rubber so that the portion can be positively moved. The vibration generated by the vibration generator may be generated more smoothly and effectively. See paragraph 67 of the ‘132.


Claims 5-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.:   JP2014046867A to Tanaka that was filed in 2012 (hereinafter “Tanaka”) and in view of Japanese Patent Pub. No.: JP 2009-298380 A to Hashimoto and in view of Japanese Patent Pub. No.: JP2014069625A to Shiga that was filed in 2012. 
Tanaka is silent but Shiba teaches “…5. (Currently amended) The switch device according to claim 1, wherein the control unit makes the electromagnetic element generate a reaction force corresponding to the operation”.  (see abstract where the vibration generation unit can provide a vibration pattern to the steering wheel)
            It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of SHIBA with the disclosure of TANAKA since SHIBA teaches that a steering wheel can have an element that provides at least two or more vibration patterns.  This can provide different haptic signals to the user.  For example, one can provide a vibration pattern with a frequency and amplitude to indicate a first urgent condition (front collision detected by camera 31) while a second vibration pattern can provide a frequency and amplitude of shaking to provide a second non urgent condition (THE DRIVER’S EYES ARE NOT ON THE ROAD).   See paragraph 67 of the ‘132.

Tanaka is silent but Shiba teaches “6. (Currently amended) The switch device according to claim 1, wherein the control unit makes the electromagnetic element vibrate under the predetermined condition by a control signal corresponding to the natural frequency of the steering wheel or a multiple of the natural frequency”. (Each vibration part 71 is provided with a circular hole-like recess 14 in the synthetic resin coating layer 13 covering the core metal 12 of the ring part 11, and a vibrator 74 for vibrating the contact part 75, for example, An oscillation unit 73 provided with a ceramic vibrator 74 is arranged. The oscillation unit 73 includes an oscillation circuit that electrically vibrates the vibrator 74 and is disposed on the outer peripheral surface side of the ring portion 11 in the core metal 12 of the ring portion 11. Specifically, each oscillation unit 73 is attached to a base portion 72 supported by the core metal 12, and a vibrator 74 is set to, for example, 100 Hz along a direction from the center O of the ring portion 11 to the outside. Vibrate at a frequency of about 1 to several kHz. Each vibrator 74 uses not only the frequency (Hz) but also ON / OFF under the control of the vibration generating unit 69 based on the operation signal of the vibration processing execution unit 66 using the predetermined oscillation circuit described above. Also, the vibration (dB) is vibrated with an amplitude within an appropriate range that can be detected by the driver.
  The contact portion 75 includes a plate-like protrusion 75a that protrudes outward, and the protrusion 75a protrudes from the outer surface of the covering layer 13 of the ring portion 11 so that the driver can perceive without discomfort during normal steering. The amount h0 is 0.1 to 5 mm (1 mm in the embodiment).
  Since the oscillation unit 73 is housed in the recess 14 and is supported by the cored bar 12 with the base 72 interposed, the contact portion 75 vibrates so that it can be perceived by the driver's sense of touch. However, the general portion 13a at the periphery of the recess 14 in the covering layer 13 does not vibrate, and the vibration of only the portion of the vibration portion 71 (protrusion portion 75a of the contact portion 75) can be accurately transmitted to the driver.)
            It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of SHIBA with the disclosure of TANAKA since SHIBA teaches that a steering wheel can have an element that provides at least two or more vibration patterns.  This can provide different haptic signals to the user.  For example, one can provide a vibration pattern with a frequency and amplitude to indicate a first urgent condition (front collision detected by camera 31) while a second vibration pattern can provide a frequency and amplitude of shaking to provide a second non urgent condition (THE DRIVER’S EYES ARE NOT ON THE ROAD).   See paragraph 67 of the ‘132.

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.:   JP2014046867A to Tanaka that was filed in 2012 (hereinafter “Tanaka”) and in view of Japanese Patent Pub. No.: JP 2009-298380 A to Hashimoto and in view of Japanese Patent Pub. No. : JPH0710007A to Koshizawa et al. that was filed in 1993.
Tanaka is silent but Koshizawa teaches “…7. (Currently amended) The switch device according to claim 1, wherein the control unit is connected to a lane departure prevention system, and when the lane departure prevention system judges that lane departure possibly occurs, the control unit provides vibration notification to the hands of the occupant based on determination that the predetermined condition is satisfied”.  (See paragraph 2-8 and 19, 28-29)
            It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KOSHIZAWA with the disclosure of TANAKA since Koshizawa teaches that a steering wheel can provide a haptic alarm when the vehicle is out of lane. The user can receive the haptic alarm and then correct and move the vehicle into the lane.    See paragraph 2-8.

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.:   JP2014046867A to Tanaka that was filed in 2012 (hereinafter “Tanaka”) and in view of Japanese Patent Pub. No.: JP 2009-298380 A to Hashimoto in view of U.S. Patent Application Pub. No.: US 2018/0022358 A1 to Fung et al. that was filed in 2014
Tanaka is silent but Fung teaches “…8. (Currently amended) The switch device according to claim 1, wherein the control unit is connected to a collision avoidance system, and when the collision avoidance system predicts a collision, the control unit provides vibration notification to the hands of the occupant based on determination that the predetermined condition is satisfied.  (see paragraph 251 and 796)”
            It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Fung ‘358 with the disclosure of TANAKA since Fung ‘358 teaches that inter-vehicle communication between vehicles and a driving safety factor 2112 can be used for safety. The inputs can be compared to a safety threshold 2114 and can prevent a collision and warn the second vehicle of other hazards. This provides for increased safety as the steering wheel can be vibrated when there is a collision risk to avoid hazards. Also by using a threshold value before an alert is provided, this also prevents needless constant warnings of low risk items (false positives) that do not pose a risk relative to the threshold.  See paragraph 430-451 of Fung ‘358.

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.:   JP2014046867A to Tanaka that was filed in 2012 (hereinafter “Tanaka”) and in view of Japanese Patent Pub. No.: JP 2009-298380 A to Hashimoto. 
Tanaka discloses “…9. (Currently amended) The switch device according to claim 1, wherein the electromagnetic element comprises a piezoelectric element”. (The first vibration unit 210 is configured integrally with the first input unit 110a, and includes, for example, a piezoelectric element (piezo). The first vibration unit 210 may be configured by a motor or the like. The first vibration unit 210 vibrates in accordance with a predetermined pattern voltage applied by the first vibration control unit 209. As the first vibrating unit 210 vibrates, the first input unit 110a vibrates.)
Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.:   JP2014046867A to Tanaka that was filed in 2012 (hereinafter “Tanaka”) and in view of Japanese Patent Pub. No.: JP 2009-298380 A to Hashimoto. 
Tanaka is silent but Hashimoto teaches “…10. (Currently amended) The switch device according to claim 1, wherein the number of the switch parts provided on the steering wheel is at least two”.  (see FIG. 2, and where the device has four elements 10a-10b flush on the front of the steering wheel).
            It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Hashimoto with the disclosure of TANAKA since Hashimoto teaches that a steering wheel (71 in FIG. 2) can be provided with an electro-magnetic push switch (10a-10d in FIG. 2 and in FIG. 7 element 10a-10d and transmission 22 to element 20-25) on the steering wheel. The push switch has a bias such that the push switch returns to the original off position and can only be depressed with a predetermined force from the user.  When depressed an operation signal is provided however when it is touched no inadvertent signal can be provided since the minor touches will not register. This provides increases safety since the inadvertent touches are not registered as an input while a light touch can be provided as an input to the second capacitive sensor above in FIG. 7.  See paragraph 1-11 of Hashimoto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668